UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7519



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ABBAS SADEGH, a/k/a Abby,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-113-A)


Submitted:   February 26, 1999            Decided:   March 16, 1999


Before ERVIN and MICHAEL, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Abbas Sadegh, Appellant Pro Se.    Justin W. Williams, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abbas Sadegh appeals the district court’s order denying his

motion for appointment of counsel to prepare a successive motion

pursuant to 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. Sadegh, No. CR-95-113-A (E.D.

Va. Sept. 18, 1998).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s order is dated September 17,
1998, the district court’s records show it was entered on the
docket sheet on September 18, 1998, which is the date we take as
the effective date of the court’s order. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986); Fed. R. Civ. P. 58, 79(a).


                                 2